DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 11/22/22, amended claim(s) 10, 15, 21, 27, 29, and 31 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 15 is objected to because of the following informalities: “is of” (line 2) appears that it should be “is.”
Claim 27 is objected to because of the following informalities: “is of” (line 2) appears that it should be “is.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 10-14 and 16-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,928,176 to Nakatani in view of U.S. Patent No. 4,767,398 to Blasius Jr. and WO 85/05296 to Mattina.
For claim 10, Nakatani discloses a biological specimen collection swab configured for collecting biological specimen to be analyzed (Abstract), the swab comprising:
a rod (1) (Fig. 1) (col. 2, lines 46-48), terminating in a tip (“one end of the stick”, col. 2, lines 46-48) (see Fig. 1); and
a layer of fibers (11) (Fig. 2) (col. 3, lines 26-32) which were disposed on a surface of the tip (as can be seen in Fig. 1), the length of the fibers of said layer of fibers being of 0.6 to 3 mm (col. 3, lines 65-67) and the layer of fibers being configured to have capillarity hydrophilic properties (col. 2, lines 45-49, the fibers are made from cotton which has both capillarity and hydrophilic properties) (Examiner’s Note: Applicant’s specification recognizes that cotton is one the fibers that can be used).
Nakatani does not expressly disclose that the layer of fibers were disposed by flocking.
However, Blasius Jr. teaches disposing a layer of fibers on a swab by flocking (15) (Fig. 2).
It would have been obvious to a skilled artisan to modify Nakatani such that the layer of fibers were disposed by flocking, in view of the teachings of Blasius Jr., for the obvious advantage of “exhibiting better pick up and release qualities (see col. 2, lines 1-3 of Blasius Jr.).
Nakatani and Blasius Jr. do not expressly disclose the layer of fibers configured to be capable of absorbing at least a quantity of 40 µl of liquid in the layers of fibers on the tip of the rod.
However, Mattina teaches a swab having a layer of fibers (paragraph bridging pages 6 and 7 and first full paragraph of page 8), where the swab is configured to be capable of absorbing at least a quantity of 40 µl of liquid in the layers of fibers on the tip of the rod (page 9, first full paragraph).
It would also have been obvious to a skilled artisan to optimize Nakatani such that the layer of fibers is configured to be capable of absorbing at least a quantity of 40 µl of liquid in the layers of fibers on the tip of the rod given that Mattina recognizes that the capability of absorption of a layer of fibers is a result-effective variable that is dependent on the absorbency and area/size of the material of the fibers, and Mattina expressly discloses a range that is above 40 µl of liquid (see page 9, first full paragraph of Mattina). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, such a modification is obvious because it only involves routine skill in the art to optimize this parameter, based on the desired absorbency that is required.
For claim 11, Nakatani further discloses wherein the swab is a clinical swab configured for human clinical collection of biological specimens to be analyzed (col. 1, lines 6-7).
For claim 12, Nakatani further discloses wherein the swab is configured and destined (Examiner’s Note: functional language, i.e., capable of) to be partially inserted into a body cavity of a patient to collect, in said layer of fibers, biological specimen to be analyzed (col. 1, lines 6-13).
For claim 13, Nakatani further discloses wherein the swab is a nasopharyngeal swab which is configured and destined (Examiner’s Note: functional language, i.e., capable of) to be inserted at least partially into a nasal cavity of a patient for specimen collection (col. 1, lines 6-7).
For claim 14, Nakatani further discloses wherein the biological specimen collection swab is sterile (col. 4, lines 53-55).
For claim 16, Nakatani further discloses wherein said rod tip is shaped with a rounded geometry (as can be seen in Figs. 1-2).
For claim 17, Nakatani, as modified, further discloses wherein said layer of fibers is configured to be capable of absorbing at least a quantity of 100 µl of liquid in the layer of fibers on the tip of the rod (page 9, first full paragraph of Mattina).
For claim 18, Nakatani, as modified, further discloses wherein said fibers were disposed on the surface of the tip by flocking in an oriented manner (as can be seen in Fig. 2 of Blasius Jr.).
For claim 19, Nakatani, as modified, further discloses wherein said fibers were disposed on the surface of the tip by flocking in an electrostatic field (Examiner’s Note: this claim language being construed as product-by-process) (as can be seen in Fig. 2 of Blasius Jr.).
For claim 20, Nakatani further discloses wherein said layer of fibers is configured to be capable of absorbing said specimen by capillarity effect (col. 2, lines 45-49, the fibers are made from cotton which has both capillarity and hydrophilic properties) (Examiner’s Note: Applicant’s specification recognizes that cotton is one the fibers that can be used).
For claim 21, Nakatani, as modified, further discloses wherein the amount of fibers of said layer of fibers is capable of absorbing said quantity of specimens (page 9, first full paragraph of Mattina).
For claim 22, Nakatani, as modified, further discloses wherein said fibers define capillaries conferring hydrophilic properties to the layer of fibers by capillarity (as can be seen in Fig. 2 of Blasius Jr.).
For claim 23, Naktani, as modified, further discloses wherein said layer of fibers was disposed on the surface of the tip by a flocking technique in which the fibers were deposited in an ordered manner on the tip of the rod (as can be seen in Fig. 2 of Blasius Jr.).
For claim 24, Nakatani, as modified, further discloses wherein said layer of fibers was disposed on the surface of the tip by a flocking technique in which the fibers were deposited perpendicularly to the surface of the tip of the rod (as can be seen in Fig. 2 of Blasius Jr.).
For claim 25, Nakatani further discloses wherein said layer of fibers is directly deposited on a surface of said tip (as can be seen in Fig. 2).
For claim 26, Nakatani further discloses wherein the layer of fibers cover the tip of the rod (as can be seen in Figs. 1-2).
For claim 27, Nakatani further discloses wherein the thickness of said layer of fibers is 0.6 to 3 mm (col. 3, lines 5-6 and 18-20, i.e., the thickness of the layer is determined from the diameter of the lump subtracting the diameter of the rod).
For claim 28, Nakatani further discloses wherein said rod is plastic rod and wherein the tip of the rod is rigid (col. 2, lines 63-66).
For claim 29, Nakatani further discloses wherein said rod is a plastic rod with a diameter from 1 mm to 2.5 mm. wherein said rod is a plastic rod (col. 2, lines 63-66) and has a diameter from 1 mm to 2.5 mm (col. 2, lines 50-51).
For claim 30, Nakatani further discloses wherein the fibers are made of polyester and/or polyamide (col. 2, lines 30-34).
For claim 31, Nakatani, as modified, further discloses a method of collecting a specimen comprising liquid (col. 1, lines 9-13) by using a swab according to claim 1 (see rejection of claim 1), the method comprising the step of collecting a specimen by absorbing a quantity of at least 40 µl of said liquid in said layer of fibers on the tip of the rod (page 9, first full paragraph of Mattina).
For claim 32, Nakatani, as modified, further discloses at least 100 µl of said liquid are absorbed in said layer of fibers disposed on the tip of the rod during said step of collecting a specimen (page 9, first full paragraph of Mattina).
For claim 33, Nakatani further discloses wherein said swab is partially inserted into a body cavity of a patient to collect said specimen to be analyzed in said layer of fibers (col. 1, lines 9-13).
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakatani in view of Blasius Jr. and Mattina, and further in view of U.S. Patent No. 5,009,846 to Gavet et al. (hereinafter “Gavet”).
For claim 15, Nakatani, Blasius Jr., and Mattina do not expressly disclose wherein the fiber count of the fibers in said layer of fibers is 1.7 to 3.3 dex.
However, Gavet teaches wherein the fiber count of the fibers in said layer of fibers is 1.7 to 3.3 dex (col. 3, lines 17-21).
It would have been obvious to a skilled artisan to modify Nakatani wherein the fiber count of the fibers in said layer of fibers is 1.7 to 3.3 dex, in view of the teachings of Gavet, because such a modification would be the simple substitution of the number of fibers used in the swab that would lead to the predictable result of absorbing a liquid specimen.
Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakatani in view of Habib and Mattina, and further in view of U.S. Patent No. 4,877,037 to Ko et al. (hereinafter “Ko”).
For claim 34, Nakatani, Habib, and Mattina do not expressly disclose storing and/or transporting said quantity of specimen in said layer of fibers and a step of releasing said quantity of specimen from said layer of fibers and a step of analyzing said quantity of specimen.
However, Ko teaches storing and/or transporting said quantity of specimen in said layer of fibers (col. 3, lines 37-46) and a step of releasing said quantity of specimen from said layer of fibers (col. 7, lines 4-8) and a step of analyzing said quantity of specimen (col. 7, lines 15-18).
It would have been obvious to a skilled artisan to modify Nakatani to include storing and/or transporting said quantity of specimen in said layer of fibers and a step of releasing said quantity of specimen from said layer of fibers and a step of analyzing said quantity of specimen, in view of the teachings of Ko, for the obvious advantage of examining and/or testing the liquid specimen (see Abstract of Ko).
Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered.
With respect to the 112 rejections, Applicant’s amendments and arguments are persuasive and thus the rejections are withdrawn.
With respect to the double patent rejection, the terminal disclaimer overcomes this rejection.
With respect to the 103 rejections, Applicant’s arguments will be treated in the order they were presented.
With respect to the first argument about different technical fields and different technical solutions, the examiner is unsure whether this is a non-analogous argument or what standard in patent law is being argued.  If it is non-analogous, both Nakatani and Blasius are in the field of swabs.
With respect to the second argument that Blasisu does not disclose a flocked layer configured for liquid collection, Blasius is not relied upon for teaching teachings those argued features.  Instead, Blasius is relied upon for flocking of fibers on a swab.
With respect to the third argument that Blasius could not have a taught a skilled artisan to flock on a surface of the tip, Blasius is not relied upon for disposing the fibers in “a surface of the tip,” as recited in claim 10, Nakatani is.  Blasius is just relied upon for flocking.  Both Nakatani and Blasius disclose the use of adhesives, so the examiner cannot find any evidence that one would work without the other.
With respect to the fourth argument, Blasius teaches that flocking leads to better pick up and release qualities, and therefore hindsight is not needed because the teaching comes from Blasius itself.
With respect to the fifth argument, Blasius’ teaching concerning the motivation used in the rejection is not exclusive to both an underlying pad of fibrous material and an overlying flocked layer.  What evidence does Applicant have to support this speculation?  To the contrary, the very next sentence in Blasius clarifies that it is the flocking itself that gives those qualities because prior art swabs have “lateral orientation.”
With respect to the sixth argument, it’s unclear how length leads to not being able to flock.  The examiner could not find any evidence that certain lengths of fibers are not capable of being flocked.  Does Applicant have evidence that the length of fibers in Nakatani could not be subject to a flocking process?  Additionally, a skilled artisan does not necessarily have to start with the pre-determined lump structure in Nakatani.  The examiner understands that Nakatani discloses a lump, but the flocking process occurs when depositing the fibers.  So the skilled artisan would consider to modify the depositing process, not just assume that the depositing process first must be used in Nakatani, and then later be forced to consider how to undo that with Blasius’ process.  Does Applicant have evidence that this strict ordering must be followed?  Otherwise, it would seem to be more logical to apply a modification to the depositing itself and not after.
With respect to the seventh argument, the fiber length in Blasius is not relied upon and the application of the fiber length in Blasius is different from the application in Nakatani.
With respect to the eighth argument, the examiner could not find any explicit discrediting or teaching away in Blasius of Nakatani device.  What evidence does Applicant have for this assertion?
With respect to the ninth argument, the examiner could not find any evidence that the length of the fibers would be required to be completely substituted for Nakatani to be flocked.  Blasius is just relied upon for flocking, not the length of its fibers.
With respect to the tenth argument about expectation of success, that’s not the modification that is proposed by the rejection.  Accordingly, this argument is a red herring/strawman.
With respect to the eleventh argument about Nakatani being satisfactory for its intended purpose, the rejection does not attempt to change the intended purpose of Nakatani.
With respect to the twelfth argument, many of the points in this argument appear to be a repetition of the previous rationales packaged in a different way.  That is, there is not complete substitution necessitated by the modification and the intended purpose of Nakatani doesn’t change.
With respect to the thirteenth argument, both Nakatani and Mattina are directed to swabs.
With respect to the fourteenth argument, this statement doesn’t discredit Nakatani’s device, it just gives different standard for different applications of swabs.  There is nothing in this statement that says that Nakatani would not work or would not operate.
With respect to the fifteenth argument, Nakatani is being modified, not Mattina.  So the application of Mattina is not relevant to how Nakatani’s intended purpose.
With respect to the sixteenth argument, why could Nakatani not be modified in view of Mattina?  Of course there’s going to be differences, because if there wasn’t, then Mattina would be relied upon at all because everything would be taught by Nakatani.  So there’s going to have to be something that is modified in Nakatani when looking at Mattina.  The examiner could not find where this modification does not satisfy the standards set out in patent law and the MPEP.
With respect to the seventeenth argument about the factual evidence of non-obvious, these secondary considerations don’t overcome the strong presumption of the prior art.  The cited references give the teaching of the art and due to the lack of deficiencies in those references, and their teachings, the evidence of the secondary considerations does not outweigh the prior art of record.  The examiner does not doubt the amount of effort that Applicant has invested into the claimed invention, however, effort alone does not make an invention novel or non-obvious over the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791